   Case 1:19-cr-00065-LO Document 37 Filed 08/02/19 Page 1 of 8 PageID# 274




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                      )
                                              )
                v.                            )       No. 1:19-CR-65-LO
                                              )
HAZEL MARIE SANCHEZ CERDAS,                   )
a/k/a ANDREA,                                 )
                                              )
Defendant.                                    )

                         GOVERNMENT’S POSITION ON SENTENCING

         The United States has reviewed the Probation Office’s presentence report in this matter

and agrees with its calculation that the total offense level is 23, providing a sentencing guideline

range of 46-57 months incarceration. Pursuant to the factors set forth in 18 U.S.C. § 3553(a), the

United States seeks a guideline sentence of 46-57 months incarceration and 3 years of supervised

release. The United States also seeks restitution in the amount of $8,412 on behalf of Victim

M.R.F.

    A. NATURE AND CIRCUMSTANCES OF THE OFFENSE

         From October 2010 through December 2018, Defendant Hazel Sanchez ran a prostitution

operation where numerous women were sexually exploited for Sanchez’s profit, including

victims M.R.F., C.V.A., W.D.C., Z.F., and Y.P. Sanchez obtained numerous victims from Costa

Rica and prostituted them in multiple places throughout the country, including Fairfax, Virginia,

New York City, and Florida. Sanchez purchased round-trip airfare for the victims, having each

victim take multiple trips back and forth from Costa Rica to the United States to work in her

prostitution operation. The victims that Sanchez obtained for prostitution were in vulnerable

positions, with some victims having recently gone through painful divorces, child custody



                                                  1
    Case 1:19-cr-00065-LO Document 37 Filed 08/02/19 Page 2 of 8 PageID# 275




problems, and financial difficulties. Additionally, many of the victims spoke little to no English

upon their arrival to the United States, creating language barriers while in this country.

         While running her operation, Sanchez used a variety of manipulative and coercive tactics

to keep the victims engaged in prostitution. For example, upon their arrival, Sanchez kept the

victims’ passports or personal belongings while the victims were prostituted out of Sanchez’s

apartments for weeks at a time.1 Sanchez held on to the victims’ passports until shortly before

their return trips back to Costa Rica. Sanchez also made drugs such as marijuana and cocaine

available for the victims’ use. The drugs served as a form of enticement and helped make the

victims compliant with the male customers.2

         To further ensure that the victims worked in prostitution under Sanchez’s terms and

conditions, she engaged in multiple types of treatment with the victims. At times, she would be

friendly with the victims.3 Other times, when needed, Sanchez would make various threats

involving the victims’ families. She informed the victims she knew where their families lived

and had the victims believe she would harm their families. The victims were also led to believe

that Sanchez or others in her organization would shame the women by exposing their prostitution

activities to their families. The various threatening techniques helped ensure that the victims




1
  See, e.g., Exhibit A, FBI 302 dated 9/19/18 pg. 5 of 11 (interview of C.V.A. discussing Sanchez maintaining her
passport); Exhibit B-1, FBI 302 dated 5/7/18 pgs. 2, 4 of 6 (interview of M.R.F. discussing Sanchez maintaining
passport); Exhibit C, FBI 302 dated 11/20/18 pg. 2 of 4 (interview of W.D.C. discussing her personal belongings
being locked in a room while being prostituted out of Sanchez’s apartment); Exhibit D, FBI 302 dated 3/15/19 pg. 4
of 7 (interview of Z.F. discussing Sanchez’s attempts to take her documents and Sanchez taking other women’s
documents).
2
  See, e.g., Exhibit D, pg. 5 of 7 (interview of Z.F. discussing Sanchez making drugs such as marijuana and cocaine
available for the women); Exhibit A, pg. 5 of 11 (interview of C.V.A. discussing Sanchez providing drugs to
W.D.C. and making W.D.C. addicted to drugs); Exhibit C, pg. 1 of 4 (interview of W.D.C. discussing her use of
drugs provided by Sanchez and Griselle Mouta); Exhibit B-1, pg. 4 of 6 (interview of M.R.F. discussing Sanchez’s
drug use and Sanchez requiring M.R.F. to take drugs with the male customers if the customers wanted her to).
3
  See, e.g., Exhibit D, pgs. 2, 5 of 7 (interview of Z.F. discussing progression of Sanchez’s treatment from friendly
to threatening); Exhibit F, pg. 2 (Victim Impact Statement of M.R.F. noting that Sanchez at times treated M.R.F.
like her “only true friend” while also describing threatening treatment she endured).

                                                          2
    Case 1:19-cr-00065-LO Document 37 Filed 08/02/19 Page 3 of 8 PageID# 276




would work in prostitution as Sanchez saw fit, including having them make return trips back to

the United States to work in her operation. 4

         To conduct her operation, Sanchez had at least two recruiters located in Costa Rica

working to obtain the victims for Sanchez.5 Sanchez purchased the victims’ airline tickets using

both her credit cards and her husband’s credit cards. Once the victims arrived in the United

States, Sanchez transported the victims from the airport to multiple apartments she and/or her

husband rented. Some of apartments were located in Fairfax, Virginia and New York City.

Sanchez posted advertisements of the victims on various websites, including Backpage.com and

Eros.com. She also worked with an additional male to create her own website called “Andrea

and Friends.” The website was used to advertise the victims for commercial sex. Sanchez set

the monetary rates and coordinated the commercial sex encounters for the victims. She collected

the commercial sex proceeds provided by the customers. If Sanchez was not physically present,

she had her husband or daughter-in-law Griselle Mouta collect the money. Additionally, she had

Griselle-Mouta post the advertisements in her absence.

         While some of the victims initially believed they would have control over their finances

and have control over who they saw and what they did with their bodies while working under

Sanchez, the realities of Sanchez’s operation were starkly different.6 Sanchez instructed the


4
  See, e.g., Exhibit A pgs. 1-3 of 11 (interview of C.V.A. discussing Sanchez possessing photos of C.V.A.’s children
taken by Sanchez’s brother, informing C.V.A. she knew where her family was, and Sanchez stating “you don’t want
anything bad to happen to your kids, right?”); Exhibit D pg. 4 of 7 (interview of Z.F. discussing Sanchez’s threats
regarding the women’s family members and exposing the prostitution ads to their family); Exhibit F, Victim Impact
Statement of M.R.F. (describing Sanchez’s threatening treatment); Exhibit B-1 pgs. 4-5 of 6 (interview of M.R.F.
discussing Sanchez’s threat against her family, prompting return flights to the United States); Exhibit C, pg. 1 of 4
(interview of W.D.C. expressing fears that Sanchez, Griselle Mouta, and C.V.A. would harm her family in Costa
Rica).
5
 FBI 302s discuss Sanchez’s brother and a woman named N.D. as two recruiters in Costa Rica working for
Sanchez.
6
 See Exhibit B-2, FBI 302 dated 9/6/18 pg. 1 of 8 (interview of M.R.F. retracting prior statement to FBI regarding
babysitting/house cleaning understanding and informing FBI she initially went to the United States understanding

                                                         3
      Case 1:19-cr-00065-LO Document 37 Filed 08/02/19 Page 4 of 8 PageID# 277




victims to engage in any acts the customers requested.7 The victims engaged in up to 17

commercial sex encounters a day while working 12-hour days.8 At times, the customers engaged

in degrading, humiliating acts. For example, M.R.F. discussed customers penetrating her vagina

with foreign objects such as bottles, spitting in her face, placing cocaine in her vagina, and

customers penetrating the women without condoms.9

           After the victims paid off any debts that Sanchez and others claimed they owed, Sanchez

at times provided a portion of the proceeds to the victims.10 She then kept the remaining

proceeds, profiting off of the women’s sexual exploitation.11 While working under stressful,

coercive conditions, multiple victims hit their breaking point at various times and worked to

escape from Sanchez’s operation.12


that she would work as an escort involving dinner dates and possible sexual activity while still maintaining control
about what she did with her body and under what circumstances); see also Criminal Complaint Affidavit ¶¶ 8-9
(discussing M.R.F.’s disclosures); Exhibit D, pgs. 2-3, 5 of 7 (interview of Z.F. stating she went to work in
prostitution with Sanchez believing she would get to keep 50% of the money but eventually Sanchez began to take
all of Z.F.’s money because Sanchez knew Z.F. had no where else to go and Sanchez wanted her to do whatever the
customers wanted and later on Sanchez refused to let her leave).
7
  Plea Agreement Statement of Facts, ¶ 14; see also Exhibit D, pg. 3 of 7 (interview of Z.F. stating Sanchez
required the females to do whatever the customers wanted); Exhibit B-1 pgs. 2, 4 of 6 (interview of M.R.F. stating
Sanchez required the females to do whatever the customers wanted).
8
    See Plea Agreement Statement of Facts, ¶ 14.
9
 See, e.g., Exhibit B-1 pg. 2, 4 of 6 (interview of M.R.F. stating she engaged in oral sex without a condom after
customer paid Sanchez for “GFE” and customers penetrated her body with foreign objects and cocaine); Exhibit F,
M.R.F. Victim Impact Statement; Criminal Complaint Affidavit ¶ 17; Exhibit A, pg. 5 of 11 (interview of C.V.A.
describing sexual activity victims performed, including oral sex without condoms).
10
   See, e.g., Exhibit A, pg. 2 of 11 (interview of C.V.A. where Sanchez told C.V.A. it was expensive to bring her to
the United States and therefore C.V.A. owed Sanchez through prostitution encounters); Exhibit C, pg. 1 of 4
(interview of W.D.C. stating Griselle Mouta, Sanchez’s daughter-in-law, informed W.D.C. she owed money and
W.D.C. being told she needed to come back to the United States to work in prostitution to pay off debt); Exhibit D,
pg. 2 of 7 (interview of Z.F. stating Sanchez required females to pay bills for the apartment).
11
  See Exhibit D, pg. 2 of 7 (interview of Z.F. stating she went to work in prostitution with Sanchez believing she
would get to keep her own money but eventually Sanchez began to take Z.F.’s money because Sanchez knew Z.F.
had no where else to go); Plea Agreement Statement of Facts, ¶ 12.
12
  See Exhibit A, pg. 7 of 11 (interview of C.V.A. describing her attempts to obtain a phone to call 911 to escape
Sanchez’s operation); Exhibit B-1, pg. 5 of 6 (interview of M.R.F. discussing her running away from Sanchez’s
operation); Exhibit C, pg. 3 of 4 (interview of W.D.C. discussing her leaving many of her belongings at Sanchez’s

                                                         4
   Case 1:19-cr-00065-LO Document 37 Filed 08/02/19 Page 5 of 8 PageID# 278




     B. HISTORY AND CHARACTERISTICS OF THE DEFENDANT

          Sanchez was originally born in Costa Rica and still has family living there. The

presentence report describes Sanchez’s sad family background while growing up with various

forms of abuse she both witnessed and endured. (PSR ¶¶ 143-147). By the time Sanchez was 18

years old, she began working as a prostitute to support herself and her son. (PSR ¶ 149). She

eventually came to the United States and began to run her own prostitution operation, profiting

off the sexual exploitation of other women, including the victims in this case.

     C.          SERIOUSNESS OF THE OFFENSE, PROMOTION OF RESPECT FOR
                 THE LAW, THE NEED TO DETER FUTURE CRIMES AND PROTECT
                 THE PUBLIC, AND THE PROVISION OF JUST PUNISHMENT

          Sexually exploiting women for profit is a serious offense that inflicts extreme mental,

emotional, and physical harm on the victims. Many of the victims in this case found themselves

in difficult and vulnerable places at the time they were recruited into Sanchez’s operation. The

damage inflicted on them is immeasurable. Some of the victims have discussed the grave impact

the crime has had on them both contemporaneous to when the crimes were occurring and

thereafter.    For example, in an email dated August 16, 2012, M.R.F. informed Sanchez of the

following:

                 Re: Leave me in Peace

                 Hazel, I am going to please ask you to not get involved with me. You
                 have damaged me a lot already. I’ve lost my baby because of you, so
                 please, I tell you, don’t bother me.

(See Gov’t Exhibit E, email from M.R.F. to Defendant, Spanish and English translation).13




apartment so there would be no reason for Sanchez to come looking for her); Exhibit D, pg. 5 of 7 (interview of
Z.F. stating she did not tell Sanchez she would not be returning, thus, Sanchez let her go).
13 English translation done by FBI Special Agent Jesse Gomez, a fluent Spanish speaker.



                                                         5
     Case 1:19-cr-00065-LO Document 37 Filed 08/02/19 Page 6 of 8 PageID# 279




         M.R.F. further described the impact of Sanchez’s exploitation in a recent victim impact

statement, stating in part:

                  When I think back on that part of my life, the sadness I feel is
                  overwhelming. I cannot help but cry when I think about it or have
                  to talk about it. In 2012, I lost my unborn baby while doing the sex
                  work I was forced to do.
                  …
                  Hazel destroyed the person I was. She was cunning and ruthless
                  and only cared about herself. She forced me to do things I will
                  never forget. I lost my dignity and will live with the fear that I will
                  never be safe. I have suffered severe emotional distress and twice
                  attempted suicide.
                  ….
                  Since July 2018, I have received mental health counseling that has
                  helped me. My doctors have diagnosed me with Posttraumatic
                  Stress Disorder (PTSD). They have prescribed medications that
                  have helped me to sleep better, without the horrible nightmares. I
                  still have flashbacks and panic attacks, and certain things, like
                  smells or places, will bring back memories that make me feel
                  nauseous. I have worked very hard to try to get past these
                  emotions. Even though I have left Hazel’s world behind me, my
                  trauma goes on.

(See Exhibit F, Victim Impact Statement of M.R.F.).

         With respect to victim C.V.A., she stated she does not believe she will ever recover from

everything that happened. (PSR ¶ 88). C.V.A. also informed law enforcement she attempted

suicide on multiple occasions as a result of the exploitive treatment she endured at the hands of

Sanchez, her daughter-in law Griselle Mouta, and others.14 As for victim W.D.C., she stated she

will never forget what happened and has sought to put everything behind her. (PSR ¶ 88).

         There is a strong need to deter Defendant and other individuals similarly situated from

committing more and similar offenses in the future. While some people in our society believe

that prostitution is a “voluntary” and “victimless crime,” that is simply belied by the realities of

this dark underworld and by the facts of this case. Our society should not condone the sexual

14
   Exhibit A pg. 8 of 11 (interview with C.V.A. describing impact of the sexual exploitation on her, including her
attempted suicide).

                                                          6
   Case 1:19-cr-00065-LO Document 37 Filed 08/02/19 Page 7 of 8 PageID# 280




exploitation of women for profit. Nor should our society condone manipulative and coercive

tactics that are commonly employed to keep women working in prostitution and that were used

in this case. As for a provision of just punishment, the United States believes a guideline

sentence of 46-57 months incarceration is appropriate, along with three years of supervised

release.

       The United States also seeks restitution in the amount of $8,412 on behalf of M.R.F.

based on the restitution packet submitted. (See M.R.F. Restitution Packet submitted with PSR

under seal).   Pursuant to defense counsel’s desire, the parties request that restitution be

considered by this Honorable Court at a later date.



                              Respectfully submitted,

                              G. ZACHARY TERWILLIGER
                              UNITED STATES ATTORNEY


                              _/s/Maureen C. Cain__________
                              By: Maureen C. Cain
                              Assistant United States Attorney




                                                7
   Case 1:19-cr-00065-LO Document 37 Filed 08/02/19 Page 8 of 8 PageID# 281




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 2, 2019, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system, which will send a notification to counsel of record.



                                             /s/Maureen C. Cain
                                             Maureen C. Cain
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             Eastern District of Virginia
                                             2100 Jamieson Ave.
                                             Alexandria, VA 22314-5794
                                             Phone: (703) 299-3892
                                             Fax: (703) 299-3980
                                             Email: Maureen.Cain@usdoj.gov




                                                8
